


Exhibit 10.1




Stock Repurchase Agreement
This Stock Repurchase Agreement (this “Agreement”) is made as of June 4, 2013,
by and among West Bancorporation, Inc., an Iowa Corporation (“Buyer”), on the
one hand, and American Equity Investment Life Holding Company, an Iowa
corporation (“American Equity Holding”), and American Equity Life Insurance
Company, a wholly-owned subsidiary of American Equity Holding (“American Equity
Life,” and together with American Equity Holding, the “Seller”), on the other.
Recitals
A.    American Equity Holding is the beneficial owner of 1,440,592 shares of the
issued and outstanding common stock, no par value per share, of Buyer (the
“Stock”) and holds the Stock through American Equity Life.
B.    American Equity Holding has the sole power to direct the disposition of
the 1,440,592 shares of Stock held by American Equity Life (the “Shares”).
C.    Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller,
the Shares, all on the terms and conditions set forth in this Agreement.
Now, Therefore, in consideration of the foregoing premises and the mutual
promises, covenants and agreements hereinafter set forth, the parties hereto
agree as follows:
Agreements
Section 1.    Sale and Purchase of Shares. At the Closing (as defined below), on
the terms and subject to the conditions hereinafter set forth, Seller agrees to
sell the Shares to Buyer, and Buyer agrees to purchase and accept delivery of
such Shares, in exchange for the payment to Seller of a cash purchase price
equal to Ten Dollars and Ninety-Five Cents ($10.95) per Share (the “Purchase
Price Per Share”).
Section 2.    Closing. Subject to the terms of this Agreement, the closing of
the purchase and sale of the Shares (the “Closing”) shall occur through the mail
(including overnight courier, facsimile or electronic mail) or in person on June
4, 2013, or at such other place, date and time as is mutually agreed to by Buyer
and Seller (the “Closing Date”). At the Closing, Buyer shall pay to Seller, by
wire transfer of immediately available funds pursuant to written instructions
provided in advance by Seller, an amount equal to Fifteen Million, Seven Hundred
Seventy-Four Thousand, Four Hundred Eighty-Two Dollars and Forty Cents
($15,774,482.40), which is the product of: (a) the Purchase Price Per Share;
times (b) the number of Shares.  Immediately following the confirmation of
receipt of the wire transfer to Seller's account, Seller agrees to release the
Shares to Buyer, and the Shares shall be canceled and Buyer's transfer agent
will promptly update Buyer's stock records to reflect the repurchase.
Section 3.    Representations and Warranties of Seller. Seller hereby represents
and warrants to Buyer as follows:
a.Seller owns the Shares free of any lien, claim or encumbrance whatsoever, and
the Shares are freely transferable and are subject to no claim of right except
pursuant to this Agreement.


b.Seller has full power and authority to enter into, execute, deliver and
perform this Agreement and all other agreements and instruments to be executed
in connection herewith. All of such actions and the consummation by Seller of
the transactions contemplated hereby have been duly authorized and approved by
all required action. This Agreement constitutes a legal, valid and binding
obligation of Seller enforceable in accordance with its terms. The sale of the
Shares to Buyer will not conflict with any law, rule, regulation, contract or
agreement to which such Seller is subject or a party.


c.Neither Seller nor any person acting on behalf of Seller has employed any
broker, agent or finder or incurred any liability for any brokerage fees,
agents' commissions or finders' fees in connection with the transactions
contemplated herein.

1

--------------------------------------------------------------------------------




d.Seller: (i)  has received and carefully reviewed Buyer's Annual Report on Form
10-K for the fiscal year ended December 31, 2012, and all of Buyer's subsequent
filings made with the Securities and Exchange Commission, and such other
publicly available information regarding Buyer and its subsidiaries that Seller
and its advisors deem necessary to enter into this Agreement; (ii) has such
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of the sale of the Shares to Buyer; (iii) has
relied solely upon the advice of its own legal, financial or other advisors, if
any, with regard to the legal, investment, tax and other considerations involved
in deciding to sell the Shares and has made its own decision to enter into this
Agreement based on such advice; (iv) except as set forth herein, has not relied
on any representations or warranties of the Buyer concerning Buyer or the
Shares; (v) has received all requested information from Buyer that Seller has
deemed necessary to make the decision to sell the Shares to Buyer in accordance
with the terms of this Agreement; (vi) acknowledges and understands that Buyer
may possess material, nonpublic information that is not known to Seller that may
impact the value of the Shares, which Buyer is unable to disclose to Seller; and
(vii) agrees that Buyer and its affiliates shall have no liability to Seller in
connection with Buyer's non-disclosure of any material, nonpublic information.


Section 4.    Representations and Warranties of Buyer. Buyer hereby represents
and warrants to Seller that Buyer has full power and authority to enter into,
execute, deliver and perform this Agreement and all other agreements and
instruments to be executed by Buyer in connection herewith. All of such actions
and consummation by Buyer of the transactions contemplated hereby have been duly
authorized and approved by all required action. This Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable in accordance with its
terms. The purchase of the Shares by Buyer will not conflict with any law, rule,
regulation, contract or agreement to which Buyer is subject or a party.
Section 5.    Miscellaneous.
a.Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing (which shall include telecopier communication) and
will be deemed to have been duly given if delivered by hand or by nationally
recognized overnight delivery service (receipt requested), mailed by registered
or certified U.S. mail (return receipt requested) postage prepaid or telecopied
(if confirmed immediately thereafter by also mailing a copy of any notice,
request or other communication by U.S. mail) in the case of:


Buyer, to:
West Bancorporation, Inc.
1601 22nd Street
West Des Moines, Iowa 50266
Facsimile: (515) 225-8032
Attention: Douglas R. Gulling
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois 60606
Facsimile: (312) 984-3150
Attention: Joseph T. Ceithaml



Seller, to:
American Equity Investment Life Holding Company
6000 Westown Parkway
West Des Moines, Iowa 50266
Facsimile: (515) 221-0744
Attention: William R. Kunkel
American Equity Life Insurance Company
6000 Westown Parkway
West Des Moines, Iowa 50266
Facsimile: (515) 221-0744
Attention: William R. Kunkel



or to such other place as any party hereto shall furnish to the others in
writing. Except as otherwise provided herein, all such notices, consents,
waivers and other communications shall be effective: (a) if delivered by hand,
when delivered; (b) if mailed in the manner provided in this Section, seven (7)
days after deposit with the United States Postal Service; (c) if delivered by
overnight express delivery service, on the next business day after deposit with
such service; and (d) if by telecopier, on the next business day, if also
confirmed by mail in the manner provided in this Section.
b.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of Iowa
applicable to contracts made and wholly to be performed in such state without
regard to conflicts of laws.

2

--------------------------------------------------------------------------------




c.Publicity/Confidentiality. Each of Buyer and Seller may issue such press
releases or otherwise make such public disclosures with respect to this
Agreement as it deems necessary, under applicable law, or desirable. To the
extent reasonably practicable, the disclosing party shall provide the
non-disclosing party an opportunity to review and consult with the disclosing
party regarding the content of any such press release or public disclosure prior
to the issuance thereof.


d.Entire Agreement. This Agreement supersedes any and all oral or written
agreements heretofore made relating to the subject matter hereof and constitutes
the entire agreement of the parties relating to the subject matter hereof and
thereof. This Agreement may be amended only by a writing executed by Buyer and
Seller.


e.No Implied Rights or Remedies. Except as otherwise expressly provided herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or to give any person, other than Buyer and Seller, any rights or remedies
under or by reason of this Agreement.


f.Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed and accepted by facsimile signature and any such signature shall be of
the same force and effect as an original signature.


g.Further Assurances.  The parties shall from time to time do and perform such
other and further acts and execute and deliver any and all such other and
further instruments as may be required by law or requested by Buyer to
establish, maintain or protect the rights and remedies hereunder of the parties
hereto and to carry out and effect the intents and purposes of this Agreement
and all other documents referred to herein.


h.Survival of Representations.  All representations, warranties and agreements
made in this Agreement, or pursuant hereto, shall survive the Closing
indefinitely regardless of any investigation at any time made by or on behalf of
the parties.


i.Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.  The parties intend that
each representation, warranty and covenant contained herein will have
independent significance.


[REMAINDER OF PAGE INTENTIONALLY BLANK]
[SIGNATURE PAGE FOLLOWS]    

3

--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have executed this Agreement the day and
year first above written.
Buyer:
 
 
 
 
West Bancorporation, Inc.
 
 
 
 
 
 
 
By:
/s/ Douglas R. Gulling
 
Name:
Douglas R. Gulling
 
Title:
EVP & CFO
 

Seller:
 
 
 
 
American Equity Investment Life Holding Company
 
 
 
 
 
 
 
By:
/s/ Ted M. Johnson
 
Name:
Ted M. Johnson
 
Title:
CFO & Treasurer
 
 
 
 
 
 
 
American Equity Life Insurance Company
 
 
 
 
 
 
 
By:
/s/ Jeff Lorenzen
 
Name:
Jeff Lorenzen
 
Title:
CIO & SVP
 








4